                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                      No. 5:19-CT-03157-BO


JENNIFER ANN JASMAINE,                          )
f/k/a DUANE LEROY FOX                           )
            Plaintiff,                          )
                                                )       NCPLS RESPONSE TO
v.                                              )       DISCOVERY ORDER
                                                )
MR. MCPHERSON, et al.,                          )
         Defendants.                            )


        In response to the Court’s Order of November 25, 2019 and pursuant to Standing Order

20-SO-1, I have assisted Plaintiff with conducting discovery and provided legal advice in this

case. As a result of my review of the discovery, North Carolina Prisoner Legal Services, Inc.

will not provide further representation to Plaintiff in this action.

        This 17th day of November, 2020.

                                                        /s/ Cory Tischbein
                                                        Cory Tischbein
                                                        Counsel for Plaintiff
                                                        N.C. Bar No. 55331
                                                        N.C. Prisoner Legal Services, Inc.
                                                        Post Office Box 25397
                                                        Raleigh, North Carolina 27611
                                                        (919) 856-2200
                                                        (919) 856-2223 (Fax)
                                                        ctischbein@ncpls.org




           Case 5:19-ct-03157-BO Document 27 Filed 11/17/20 Page 1 of 2
                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 17, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

counsel of record. I further certify that on November 17, 2020, I mailed a copy of the foregoing

to the following individual:

                               Jennifer Jasmaine
                               OPUS #1426625
                               Eastern Correctional Institution
                               P.O. Box 215
                               Maury, NC 28554
                                                      /s/ Cory Tischbein
                                                     Cory Tischbein




          Case 5:19-ct-03157-BO Document 27 Filed 11/17/20 Page 2 of 2
